number release date id office uilc cca_2010032314234453 ----------- from --------------------- sent tuesday date pm to --------------------------------------- cc subject ----------------- at the request of lead case advocate -------------- the associate area_counsel --------- ----------- ----------- provided an advisory opinion as to the proper allocation of a remittance which accompanied an application_for automatic_extension of time to file u s individual_income_tax_return form submitted by the above taxpayer and his wife in regard to their ------- income_tax_liability that form contained the names of both the taxpayer and his wife as well as their respective social_security numbers the internal_revenue_service treated the remittance which accompanied the form_4868 as a payment of estimated_tax and allocated it between the accounts of the taxpayer and his wife in accordance with sec_1 e ii b from ------- through ------- the taxpayer and his wife filed separate_income tax returns with a filing_status of married filling separately they are now apparently involved in a divorce proceeding upon learning of the above-described allocation of funds the taxpayer's authorized representative a cpa informed service personnel that the funds in question were entirely those of the taxpayer and that the allocation of a portion of the remittance which accompanied the form_4868 to the taxpayer's spouse' account was incorrect the taxpayer's representative therefore demanded that those funds which had been posted to the taxpayer's spouse' account be transferred to the taxpayer's account that action was thereafter taken by service personnel upon learning of that transfer the taxpayer's spouse demanded that the funds be returned to her account and they were the taxpayer then remitted an amount equal to the funds which had been transferred to his wife's account and now seeks a refund of that amount in her advisory opinion the associate area_counsel concluded that the funds which accompanied the subject form_4868 were properly treated as a payment of estimated_tax that should be allocated pursuant to the provisions of sec_1_6654-2 and irm in the event no agreement can be reached between married taxpayers as to the proper allocation of a payment made with a form_4868 the irm direct that the payment is to be allocated between the married taxpayers' accounts based on a ratio which takes into consideration each separate spouse' individual income_tax_liability because of the pending divorce the taxpayer and his spouse could not agree on a proper allocation of the funds in question and the associate area_counsel concluded that the allocation of the subject payment between the accounts of the taxpayer and his spouse was proper and supported by case law regulations and the irm this is consistent with sec_1_6654-2 the taxpayer's cpa does not agree with the opinion of the associate area_counsel --------- in a letter to your office the cpa argued that because the funds in question were the sole property of the taxpayer the allocation that took place was wrong and that the case of united_states v macphail ustc p s d ohio requires that the portion of the funds allocated to the taxpayer's spouse be returned to the taxpayer the cpa's letter also indicated that the case of hathaway v united_states aftr 2d w d wash also supported his position upon receipt of the cpa's letter you sought the assistance of this office the associate area counsel's advisory opinion did not address either macphail or hathaway for that reason we suggested that this matter should be coordinated with the office of the associate chief_counsel ------ that coordination did take place and it has been determined that the position taken by the associate area_counsel in her initial advisory opinion was correct accordingly we suggest that you respond to the taxpayer's cpa as follows the proper method for apportioning the funds in dispute depends on whether the remittance submitted with the form_4868 is to be treated as a joint estimated_tax payment or an overpayment in both macphail and hathaway the district courts founds the funds in question to be overpayments and determined that the proper allocation was based on which of the married taxpayers in those cases had been the owner source of the funds hathaway is clearly distinguishable from the situation at hand however because the funds there in question did not involve a remittance with a form_4868 moreover what the cpa's letter fails to mention is that while the district court's opinion in macphail was affirmed on appeal in doing so the united_states court_of_appeals stated w hile we agree with the district judge's conclusion we do not agree with his reasoning united_states v macphail fed apxx 6th cir as the appellate court noted in macphail under sec_6407 of the internal_revenue_code an overpayment credit does not exist until the irs authorizes the refund_or_credit the simple act of sending in a check does not call into existence a tax overpayment fed appx at this supports the position taken by the associate area_counsel in her advisory opinion that the funds here in question ie those remitted with the form were properly treated as a payment of estimated_tax -as opposed to an overpayment - to be allocated between the taxpayer and his spouse pursuant to the relevant provisions of the estimated_tax regulations and the irm further support for that conclusion is found in 86_f3d_609 6th cir another opinion issued by the united_states court_of_appeals for the sixth circuit extension requests are payments of tax as a matter of law f 3d pincite emphasis added accordingly the allocation of the payment which accompanied the form_4868 was correct in gabelman the court_of_appeals held that remittances submitted with form_4868 i am closing our file if we may be of further assistance do not hesitate to contact us --------------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------------------- -----------------
